Citation Nr: 1744302	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney	


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2002 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran's representative appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A copy of the transcript has been associated with the record. 


FINDING OF FACT

Throughout the appeal period, the Veteran's acquired psychiatric disorder to include PTSD and depression has most closely approximated social and occupational impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no higher, for an acquired psychiatric disorder to include PTSD with depression are met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2016). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2016).

The Veteran is currently rated at 50 percent for an acquired psychiatric disorder to include PTSD with depression under Diagnostic Code (DC) 9411.

Under DC 9411, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
See DC 9411.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

Turning to the evidence, the Veteran submitted private treatment records where he endorsed symptoms such as depression, irritability, sleep disturbances, flattened affect, difficulty understanding complex concepts, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and impaired impulse control.  His Global Assessment of Functioning (GAF) score was privately assessed in February 2012 and was 45, indicative of major impairment.  In May 2017, a private psychologist examined the Veteran utilizing the World Health Organization System and found that his PTSD impairment was moderate, correlating with a GAF score of 55-60. See Private Treatment Records. 

The Veteran was provided several VA examinations for his acquired psychiatric disorder.  He reported depression, anxiety, sleep disturbances, suicidal ideation, irritability, hypervigilance, difficulty concentrating, flattened affect, indecisiveness, and difficulty establishing and maintaining effective work and social relationships.  When evaluated in January 2008, his GAF score was 54, indicative of major impairment.  In February 2011, his GAF score was 54, indicative of moderate impairment.  See VA Examinations.  

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The Board notes that the Veteran suffers severe impairment to both his social and occupational life because of his symptoms, such as suicidal ideation, depressed mood, anxiety, irritability, sleep disturbances, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships, and an overall occupational and social impairment with reduced reliability and productivity.  The VA examiners and private treatment providers afforded the Veteran GAF scores indicative of moderate to severe impairments in social, occupational, or school functioning, and described the Veteran as having clinical significant distress in those areas.  While such symptoms are not exhaustive of the symptoms cited in the appropriate diagnostic code for a 70 percent rating, such is not necessary to establish that level of disability. See Mauerhan, supra.  As such, the Board finds that the symptoms and their effects outlined in the VA examination reports are sufficient to demonstrate that the Veteran's PTSD does rise to the level of severity in which a 70 percent rating is warranted.  

However, a 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  While the Veteran reported self-isolation due to his depression and anxiety, there is no evidence of a gross inability to interact with the public.  In fact, the Veteran is employed full-time and has maintained his marriage and relationship with his children.  He does not exhibit persistent delusions or hallucinations or grossly inappropriate behavior.  The Veteran is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Thus, he is not totally socially impaired.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

The Board has considered the Veteran's claims and assigned the appropriate ratings based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating of 70 percent, but no higher for an acquired psychiatric disorder to include PTSD and depression is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


